Lea, J.
The plaintiff having obtained a judgment against Mandeville Marigny levied an execution upon a sum of money standing to his credit, as Sheriff of the parish of Orleans, on the boohs of James Robb*& Co., hankers. The only question to be "determined is, whether the -moneys deposited by Marigny in his official capacity as Sheriff, are f able to seizure in execution at the suit of his individual creditors. A statement of the case would seem to involve its solution. It is contended, however, that the Sheriff is not a depositary, and, even if he were such, that the identity of the several sums received by him was destroyed by their deposit as a common fund in the hands of James Robb & Co.; that Marigny became the debtor of the several litigants whose funds he held, and that Robb & Co. in turn became his debtors for the balance to his credit as Sheriff; and we have been referred to the decisions in the cases of Stetson et als. v. Gurney, 17th La. 162 and Longbottom v. Babcock,.§9th La., p. 50, as sustaining the plaintiff’s position.
We do hot consider those decisions as applicable to the issue presented in this case. In both the eases quoted, moneys had been placed in the hands of agents to be disbursed; to use the language of the court: “ The money was not destined to he kept and restored, but to be employed.” All that was expected from the agents by their respective prkcipals was an account of the disbursments. In the case of Stetson v. Avery, (particularly relied Upon,) the money was placed in Gurney's hands by Robertson, to be employed in the purchase of cotton This money, or a portion of it, was deposited by Gurney to Ms own credit in the Canal Bank. The court held that money confided to an agent could not be followed and reclaimed in the hands of third persons without notice. To make the ease analogous to that under consideration, let us suppose that Gurney had received money not from Robertson, but from a third person to be transmitted to him, and that having so received the money he had deposited it to Robertson's credit in bank, or to his own credit as agent of Robertson. We think that, under such circumstances, the fund would have been protected from any seizure at the suit of the individual creditors of Gurney.
Now, the Sheriff for certain purposes is constituted by law a public agent of the litigants in the several courts of which he is the executive officer. It is his duty to safely keep, as a public trustee, funds collected or otherwise received by him for the account of such litigants. It was not necessary that he should open a separate account in favor of each individual for whom he had collected money. In many cases this would he impracticable, as for instance: where the funds so held by him were in dispute. It is sufficient that he kept a separate account, as a public officer, for the benefit of the several suitors whom, in his official capacity, he represented. It is shown affirmatively by the Sheriff that the whole of *728the fund deposited with Robb & Co. consisted of moneys received for account of the several suitors in the courts of justice in which he exercised his functions, and that no portion of the funds thus deposited belonged to him individually. See 11th Annual, page 76, J. C. Beatty v. McLoed, tutor.
Judgment affirmed.